Exhibit 10.17

DESCRIPTION OF LONG-TERM DISABILITY ARRANGEMENTS

The Company makes available an executive disability coverage program to provide
disability benefits to the named executive officers and other management
employees. The executive disability coverage is designed to replace 66 ²/³ % of
the base salary, bonuses and incentive compensation of the employee up to a
maximum of $25,000 per month benefit. Under the executive disability coverage,
the employee pays for the premiums.

In addition to the above coverage, the Company provides supplemental disability
coverage for David S. Haffner and Karl G. Glassman under various policies. This
supplemental disability coverage provides the following benefits:

 

Name

   Annual Premiums*      Monthly Benefit      Benefit Period  

David S. Haffner

   $ 4,874       $ 16,300         Until Age 65   

Karl G. Glassman

   $ 1,185       $ 4,200         Until Age 65   

 

* Under the supplemental disability coverage, the Company pays for the premium.